Citation Nr: 1540771	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-07 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was not afforded a VA examination in connection with her claim for service connection for TBI.  A VA examination is required where the record includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C.A. § 5103A (d) (2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Post-service VA treatments records indicate that the Veteran was diagnosed and has been treated for TBI since at least 2004.  There is evidence that in April 1980, the Veteran was involved in a motor vehicle accident.  The Veteran was a passenger in the vehicle and was struck on her side of the vehicle and "ricocheted" into her door.  The Veteran complained of pain in her right neck.  The examining physician noted "no neuro loss at any time, no [loss of consciousness] LOC."  Another April 1980 service treatment note indicates that the Veteran reported to the emergency room following a motor vehicle accident and complained of pain and swelling to the right side of head, temporal region.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), migraine headaches, radiculopathy and a cervical spine disability related to this motor vehicle accident.  Therefore, the Board finds that the Veteran has met the criteria under 38 U.S.C.A. § 5103 and McLendon and that the claim should be remanded for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination concerning her claim of service connection for TBI.  The electronic claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner should provide a medical opinion that expressly addresses the following:

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's TBI began in or is related to service.

The examiner's attention is directed, but not limited, to the following:

a)  April 1980 service treatment records which show that the Veteran was involved in a motor vehicle accident and reported to the emergency room complaining of pain and swelling to the right side of head, temporal region

b)  February and March 2004 VA neuropsychological treatment records which show treatment for memory deficits, long term memory loss, blackouts and periods of impaired concentration and subsequent referral for TBI registry/program

c)  2006 and 2007 VA treatment records from Camp TBI; TBI group therapy notes; and TBI speech pathology group notes

d)  Veteran's service-connected disabilities: PTSD, migraine headaches, radiculopathy of right upper extremity and cervical spine disability secondary to 1980 motor vehicle accident (available in Virtual VA)

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied provide the Veteran and her representative with a Supplemental Statement of the Case and afford them an opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

